142 F.3d 447
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Karleena PULIDO, Defendant-Appellant.
No. 97-10361.D.C. No. CR-92-5053-OWW.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998.**Decided April 24, 1998.

Appeal from the United States District Court for the Eastern District of California, Oliver W. Wagner, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.
MEMORANDUM*
Karleena Pulido appeals her guilty plea conviction for conspiracy to obtain payment of false claims (18 U.S.C. § 286), and twenty-nine counts of aiding and abetting the filing of false claims to a government agency (18 U.S.C. §§ 287 & 2).  We have jurisdiction under 28 U.S.C. § 1291, and dismiss.
Pulido contends that the district court failed to comply with Rule 11 of the Federal Rules of Criminal Procedure in conducting her change of plea hearing.  The government contends that we should decline to address Pulido's contention and dismiss the appeal because her flight from justice has hindered appellate review and prejudiced the government's ability to retry the case in the event of reversal.  See United States v. Sudthisa-Ard, 17 F.3d 1205, 1206-07 (9th Cir.1994).  We agree.  As a result of Pulido's flight, this court was unable to consolidate her appeal with that of her codefendant.  See United States v. Ochoa, No. 92-10682 (9th Cir.  Oct.20, 1993) (unpublished memorandum disposition).  Furthermore, it would be difficult for the government to locate the numerous individuals involved in the criminal conduct that occurred between 1991 and 1992, and given the passage of time it is likely that memories have faded.  Accordingly, we exercise our discretion to dismiss the appeal.  See Sudthisa-Ard, 17 F.3d at 1206-07 (dismissing appeal where appellant's flight from justice prevented court from consolidating his appeal with those of his codefendants, and the government's ability to retry the case in the event of reversal was prejudiced).


1
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3